Citation Nr: 1420487	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-27 894	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to March 28, 2011, and a rating in excess of 30 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from January 2001 to November 2004, and from May 2005 to November 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which assigned an initial 10 percent rating for posttraumatic stress disorder (PTSD), effective April 27, 2010.  In December 2012, the RO issued a rating decision awarding a 30 percent rating for PTSD, effective March 28, 2011.

In December 2012, the Veteran filed a VA Form 21-526 for the issue of  entitlement to service connection for insomnia.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDING OF FACT

In December 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the issue on appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial rating in excess of 10 percent prior to March 28, 2011, and a rating in excess of 30 percent thereafter, for PTSD, by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In December 2013, the Board received a written statement from the Veteran's authorized representative indicating "withdrawal of appeal."  Accompanying this statement was a statement by the Veteran clearly indicating that his appeal was satisfied by way of the December 2012 award of an increased rating for PTSD.  Thus, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


							(CONTINUED ON NEXT PAGE)

ORDER

The appeal for entitlement to an initial rating in excess of 10 percent prior to March 28, 2011, and a rating in excess of 30 percent thereafter, for PTSD, is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


